DETAILED ACTION
Applicant’s arguments in the response filed 3/5/2021 are acknowledged and entered into the record.
Accordingly, Claims 1, 5-6, 9-12, 18-22, 48-58, 70, 89, 96, 97 are pending. Claims 49-58, 89 were previously withdrawn. 
The species requirement for target domain is hereby withdrawn and both CD33 and HIV will be examined on the merits.
Claims 1, 5-6, 9-12, 18-22, 48, 70, 96, 97 are pending and will be examined on the merits.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

New grounds of rejection
(based on reconsideration)
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 recite the limitation "having 95% or more identity thereto the aforementioned sequences". It is unclear if the 95% identity limitation is in regards to just the targeting domain amino or all the sequences mentioned throughout claim 1. As discussed with applicants representative, 95% identity would not meet the written description requirements when referring to a defined sequence, (i.e. aa382-620 of SEQ ID NO: 1 or aa295-537 of SEQ ID NO:14) which encodes an antibody because the 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-6, 9-12, 18-22, 48, 96 and 97 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
The claims are drawn to a trispecific compound (or Trike) comprising an NK engaging domain comprising 95% identity to amino acid residues 1-240 of SEQ ID NO:1 or amino acids residues 19-140 of SEQ ID NO: 14, an NK activating domain comprising an IL-15 functional fragment (SEQ ID NO: 15 or SEQ ID NO: 15 comprising N72D or N72A) linked to a targeting domain which binds to a tumor cell antigen 
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. A “representative number of species” means that the species which are adequately described are representative of the entire genus. See, e.g., AbbVie Deutschland GMBH v. Janssen Biotech, 759 F.3d 1285, 111 USPQ2d 1780 (Fed. Cir. 2014). Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species. The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention. “Functional” terminology may be used “when the art has established a correlation between structure and function” but “merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing one has invented a genus and not just a species.” Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 598 F3d 1336, 94 USPQ2d 1161, 1171 (Fed Cir. 2010).
On 22 February 2018, the USPTO provided a Memorandum clarifying the Written Description Guidelines for claims drawn to antibodies, which can be found at www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf. That Memorandum indicates that, in compliance with recent legal decisions, the disclosure of a fully characterized antigen no longer is sufficient written description of an antibody to that antigen.
The instant claims are drawn to a trispecific compound comprising a CD16 binding domain which targets an infected cell expressing an HIV antigen.  The instant specification in table 3 discloses a number of TriKE molecules and corresponding sequences SEQ ID NOs: 1, 5,7-9 etc. which bind CD16 and a target antigen (Ie. 161533 Trike molecule). However, the instant specification and state of the art do not provide an established structure-function correlation or provide guidance on which 5% of amino acid residues in each domain can be altered and still retain binding/targeting. Instant Claim 1 is broadly drawn to modifications (95% identity) within the NK engaging domain, NK activating domain, and targeting domain without providing any guidance as to which amino acids can be altered to achieve this results. Although screening applications are well known in the art to identify these binding domains, screening is only a wish or plan for the future invention of undiscovered, unknown polypeptide fragment sequences (the court found in (Rochester v. Searle, 358 F.3d 916, Fed Cir., 2004) that screening assays are not sufficient to provide adequate written description for an invention because they are merely a wish or plan for obtaining the claimed chemical invention). Applicants have not described every species of the broadly claimed structures that function as claimed to adequately describe the entire genus of trispecific compounds. A definition by function does not suffice to define the genus because it is only an indication of what the antibody or protein does, rather than what it is. A description of a genus of antibodies may be achieved by means of a recitation of a representative number of antibodies, defined by sequence, falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus. The written description requirement can be met by showing that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics ....i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. The court found that if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus.  He only described a portion of it.  
Furthermore, as was well-known in the antibody art, antibodies as a class share an overall structure generally comprising two heavy chain polypeptides that each comprises a heavy chain variable region (VH) and a heavy chain constant region made up of several domain (CH1, hinge, CH2, CH3, and for some antibodies, a CH4). Each of the heavy chains pairs with a light chain polypeptide that comprises a light chain variable region (VL) and a constant region. But while this overall structure is shared amongst antibodies from a wide variety of sources (human, rat, mouse, rabbit), the structure each antibody uses to bind its particular epitope on an antigen is structurally distinct and is formed by a recombination event that results in high variability at the amino acid sequence level. By the time the invention was made, it was well established in the art that the formation of an intact antigen-binding site in an antibody usually required the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three “complementarity determining regions” (“CDRs”) which provide the majority of the contact residues for the binding of the antibody to its target epitope. E.g., Almagro & Fransson, Frontiers in Bioscience 2008; 13:1619-33 (see Section 3 “Antibody Structure and the Antigen Binding Site” and Figure 1). Chimeric antibodies comprise the heavy and light chain variable regions of a rodent antibody linked to human constant regions and preserve the entirety of the VH and VL of the parent antibody. Id. at 1619-20. Humanized antibodies comprise only the CDRs, or in some cases an abbreviated subset of residues within the CDRs, of a parental rodent antibody in the context of human framework sequences. Id. at Section 4. All of the CDRs of the heavy and light chain, in their proper order of CDR1, then 2, then 3, and in the context of framework sequences which maintain their required conformation are generally required to produce a humanized antibody in which the heavy and light chains associate to form an antigen-binding region that binds the same antigen as the parental rodent antibody. Id. at Section 4. Almagro provides a detailed discussion regarding various methods of humanization, including rationale design approaches and empirical approaches based on random screening. Almagro, Sections 4 and 5.
Overall, at the time the invention was made, the level of skill for preparing antibodies and then selecting those antibodies with desired functional properties was high. However, even if a selection procedure was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011) (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”) Absent the conserved structure provided by all six CDRs in the context of appropriate VH and VL framework sequences, the skilled artisan generally would not be able to visualize or otherwise predict, a priori, what an antibody with a particular set of functional properties would look like structurally.
MPEP § 2163 states that a “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
The instant specification discloses “TriKE” compounds, however, the specification fails to describe any structure to function correlation of the examples provided in the instant specification and their corresponding sequences (ie: 95% of aa 1-240 of SEQ ID NO:1, aa19-140 of SEQ ID NO:14, and aa 382-620 of SEQ ID NO: 1) and inducing NK mediated killing of a target cell. Therefore, one of ordinary skill in the art would not know which residues of SEQ ID NO: 1, SEQ ID NO: 14 or SEQ ID NO: 19 could be altered and still retain binding/targeting and inducing NK mediated killing. The described species therefore cannot be considered representative the recited genera of compounds instantly claimed. E.g., AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).
To obviate this rejection, applicants are invited to amend the claims to remove the percent identity and amino acid residues of specific sequences and just recite the antigen, for example an “NK engaging domain which binds CD16” and “a targeting domain that selectively binds to the tumor cell antigen CD33”.

New Grounds of rejection
(based on reconsideration)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 9-12, 18-22, 48 are rejected under 35 U.S.C. 103 as being unpatentable over Gottschalk et al. WO2014/138306) in view of Guo et al. (WO2013163427) and Wong et al. (USPgPub 2014/0242025).
Claims 1, 5-6, 9-12, 18-22, 48 are drawn to a compound comprising (1) an NK engaging domain comprising an antibody which binds to CD16 linked to (2) an NK activating domain, comprising IL-15 or a functional fragment having SEQ ID NO: 15 and comprises an N72D or N72A substitution, linked to (3) a targeting domain that selectively binds a tumor cell antigen (elected species CD33, aa295-537 of SEQ ID NO: 14) or HIV antigen (aa382-620 of SEQ ID NO: 1)
Gottschalk et al. teach a compound comprising an NK engaging domain, an NK activating domain comprising an IL-15 cytokine (see paragraphs [0010-11], and a targeting domain that selectively binds to a target cell and is linked to the NK activating domain and the NK engaging domain by a peptide linker (see paragraphs [0008], [0012], [0022]). Gottschalk et al. teach “the activation domain of the engager is or comprises an antibody or antigen-binding fragment or portion thereof” and the term “antibody fragment or derivative thereof” relates to single chain antibodies, synthetic antibodies antibody fragments such as a Camel Ig (see paragraph [0121]). Gottschalk et al. teach the NK engaging domain selectively binds to a portion of CD16 (see paragraphs [0009] and [0028]), and “The engager cells may be generated by any suitable method in the art. In specific embodiments, the engager T-cells are generated by viral transduction of T-cells, although viral transduction of NK cells and other cells (CAR T-cells, NKT-cells, MSCs, neuronal stem cells, hematopoietic stem cells, in some cases) in at least certain cases is also useful, in some embodiments. The endogenous, native TCR of the transduced T-cells can either be unspecific or specific for an antigen, such as a tumor antigen or a viral antigen (see paragraph [0069]). Gottschalk et al. further disclose in paragraph [0012] “For any of the engagers described herein, the respective domains may be in any order N-terminus to C-terminus, including, e.g., having the activation domain N-terminal to the antigen recognition domain, having the activation domain C-terminal to the antigen recognition domain, and so forth” and “two or more of the domains of an engager molecule are separated by a linker. The linker may be of any suitable length, and such a parameter is routinely optimized in the art. For example, linkers may be of a length and sequence sufficient to ensure that each of the first and second domains can, independently from one another, retain their differential binding specificities” (ie. flanking sequences as instantly claimed). Gottschalk et al. does not teach the specific gp120 targeting antibody having aa382-620 of SEQ ID NO: 1 and IL-15 having SEQ ID NO: 15 and comprising an N72D or N72A substitution. These deficiencies are made up for by Guo et al. and Wong et al.
Guo et al. teach “isolated multispecific antibodies includes a first antigen binding domain that specifically binds an HIV-1 epitope (e.g. , an epitope on gp120 or gp41) and is neutralizing, and a second antigen binding domain that specifically binds an epitope present on the surface of a T cell (e.g., an epitope on CD3), and is T cell activating and HIV-1 activating. In some examples the isolated multispecific antibody is a trispecific antibody and further includes a third antigen binding domain that specifically binds to a costimulatory molecule on the surface of a T cell” (see pgs 27-28). The HIV antigen gp120 envelope targeting antibody sequence has 100% identity to instantly claimed aa 382-620 of SEQ ID NO: 1 (see attached sequence alignment). Guo et al. teach the multispecific antibodies can be used for a variety of purposes, for example, for treating a subject with an HIV-1 infection. 
Wong et al. teach IL-15 having instantly claimed SEQ ID NO: 15 and a functional variant of IL-15 comprises an N72D or N72A amino acid substitution (see paragraph [0006], claim 3 and SEQ ID NO: 2 of Wong et al.) having agonist activity exemplified by comparable or increased biological activity compared to wild type IL-15.  
It would have been obvious to a person of ordinary skill in the art at the time the claimed invention was made, to have modified the compound of Gottschalk et al. to include the viral antigen targeting domain having the gp120 envelope antibody sequence taught by Guo et al. and the functional variable of IL-15 comprising an N72D substitution. One of ordinary skill would have been motivated with a reasonable expectation of success based on the teachings of Gottschalk et al. for targeting retroviral envelope proteins, such as gp120, for delivery, the teachings of Guo et al. showing successful targeting of a T-cell and a HIV-1 antigen, and the teachings of Wong et al. that the IL-15 variant is a superior cytokine as compared to wild type IL-15. Therefore, using the previously known NK activating domain and targeting domain sequences taught by Guo et al. and Wong et al. in the compound taught by Gottschalk et al. would have been obvious to one of ordinary skill and would be motivated to make and use such a compound for improved targeting and immunotherapy. 

Response to Arguments
Applicant's argue in the response filed 12/8/2020 that “Gottschalk does not describe a compound in which an NK activating domain (e.g., IL-15) is arranged between an NK engaging domain and a targeting domain. While Gottschalk discloses that the targeting domain and the engaging/activating domain can be arranged in any order (Id., paragraph [0012]), Gottschalk does not specify an arrangement where an NK activating domain is arranged in between an NK engaging domain and a targeting domain, which is expressly recited in Claim 1. Therefore, Gottschalk did not envision the importance of the arrangement of the various domains as recited in claim 1—i.e., having the activating domain (e.g., IL-15) arranged between the linking the NK engager domain and the targeting moiety.” Applicants further argue the instant specification teaches that the arrangement of the domains as recited in claim 1 affects activity of the compound and, therefore, provides a result that is unpredictable from the combined teachings. Applicants point to figure 7 which compares the NK cytolytic activity induced by the exemplary 161533 construct with the NK cytolytic activity induced by a construct having the same components as the 161533 exemplary embodiment, but arranged in a different order. Applicant’s argue Fig 7 shows that 161533 construct induces greater NK cytolytic activity than the 163315 construct. These arguments have been carefully considered but not found to be persuasive.
As discussed with applicant’s representative, Christopher Gram, Figure 7 of the instant application represents the influence of the flanking sequences and the orientation of the TriKE molecule to influence its function. Fig 7 shows constructs without linkers “161533NL” and constructs with a different orientation “163315” and “151633” essentially have the same NK activity and the results are not proven to be surprising or unpredictable. Fig 7 does show construct “161533” represented by solid triangles, does have a significant increase in NK activity, however the result is attributed to the specific flanking sequences (SEQ ID NOs: 3 and 4) as disclosed by the specification in paragraph [0058] “Fig. 7 shows data demonstrating that constructs that lack a flanking sequence exhibit reduced activity compared to constructs that possess the flanking sequences”; in paragraph [0067] “the flanking sequences generally increase the NK cell cytolytic activity induced of TriKE constructs”; and in paragraph [0082] “The flanking sequences influence the functional activity of the TriKE molecules and represents an entirely unexpected finding.” Applicants own specification indicates the flanking sequences, SEQ ID NOs: 3 and 4, is what directly contributes to the functional activity and not the orientation. Furthermore, Fig. 7 is directed toward a construct having a targeting domain for CD33 whereas the instant claims are drawn towards a targeting domain which binds an HIV antigen (not CD33) and therefore the arguments are not commensurate in scope with the instant claims. It is also noted the instant claims currently drawn to a targeting domain which binds an HIV antigen (for example Trike 1615antiHIV, example 4 of instant specification and instant claim 73), applicants have failed to show any data indicating orientation in correlation with unpredictable or surprising results with compounds targeting an HIV antigen. Therefore, the instant claims are obvious in view of the teachings of Gottschalk et al. disclosing that the targeting domain and the engaging/activating domain can be arranged in any order and applicants have not shown the importance of having the NK activating domain between the linking the NK engager domain and the targeting moiety.

All previous rejections are hereby withdrawn in view of applicant’s amendments and approved terminal disclaimers in the response filed 3/5/2021.

Conclusion
Claims 1, 5-6, 9-12, 18-22, 48, 96, 97 are rejected.
Claim 70 is allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEERA NATARAJAN whose telephone number is (571)270-3058.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JULIE WU can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Meera Natarajan/Primary Examiner, Art Unit 1643